DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-10, 14, 17, 19, 21-28, 30-31, 34-35, 37-39, and 43-47 have been cancelled.  Claims 48-49 have been newly introduced.
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.  This Office action is being made non-final in view of the new grounds of rejection set forth below.
The provisional rejection of claims 6, 11-13, 17, 20-23, 32-33, 36, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over claims 49-50, 56, 59-60, 64, and 68 of copending Application No. 16/843,029 is withdrawn in view of cancellation of the co-pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20, 32-33, 36, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 6 requires an extracellular domain of PD-1 and an extracellular domain of LIGHT.  Claim 6 and dependent claims 18, 20, 32-33, 36, and 40-42 do not specify the particular species (human, murine, canine) or any particular sequence for these extracellular domains.  The specification defines an extracellular domain as referring to a portion of a transmembrane protein which is capable of interacting with the extracellular environment.  It can be a portion of a transmembrane protein which is sufficient to bind to a ligand or receptor and 
effective transmit a signal to a cell.  It can be the entire amino acid sequence of a transmembrane protein which is external of a cell or the cell membrane or that portion of an amino acid sequence of a transmembrane protein which is external of a cell or the cell membrane and is needed for signal transduction and/or ligand binding.  The specification discloses SEQ ID NO: 4 for the human PD-1 extracellular sequence and SEQ ID NO: 2 for the human LIGHT extracellular sequence.  The specification does not disclose or identify extracellular domain sequences from other species that when combined as in claim 6 provide the properties recited in claims 18, 20, 33, 36, and 40-42.  In addition, the specification does not disclose or identify those fragments or subsequences (i.e. less than the entire extracellular domain sequence) that could be used to create chimeric peptides having the properties recited in claims 18, 20, 33, 36, and 40-42. With respect to the method of claim 33, the specification defines the subjects to be treated as including mammals such as humans, cats, rabbits, and horses, as well as non-mammals such as zebrafish.  The specification does not disclose or describe the structure of PD-1 and LIGHT extracellular domains in the chimeric 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
further comprises the recited joining linkers as implied by claim 16.  It is suggested that claim 15 could be cancelled and claim 16 made dependent upon claim 13.  This would clarify how the linker components are arranged.
Claim 32 is indefinite in reciting “comprising a therapeutically effective amount.”  The claim does not indicate what therapeutic effect must be achieved and as such, it cannot be determined what mount of the chimeric protein of claim 6 must be present to meet the limitations of the claim.  Amending this claim to recite a “pharmaceutical composition comprising the chimeric protein of claim 6 and a pharmaceutically acceptable carrier” would obviate this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 11-13, 15-16, 18, 20, 29, 32-33, 36, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over either of Schreiber et al. (U.S. Patent Application Publication 2017/0095531) or Schreiber et al. (WO 2017/059168, of record) in view of UniProt Database entry name 043557 (of record).
Both Schreiber et al. documents were filed 30 September 2016 and published 6 April 2017.  The inventors are Schreiber, Fromm, de Silva, and Schilling (different from the inventors of the instant application).  The applicant is Heat Biologics, Inc. (different from the applicant of the instant application).  The Schreiber et al. documents are equivalent.  PGPUB 2107/0095531 will be referenced.
The instant application is the national state filing (371 application) of PCT/US18/20037 filed 27 February 2018 and claims priority to provisional application 62/464,002, filed 27 February 2017.  The current claims are not entitled to benefit of the provisional application filing date.  At least for example, the provisional application does not disclose a chimeric protein of a general structure of: N terminus - (a) - (b) - (c) - C terminus, wherein: (a) is a first domain comprising an extracellular domain of a Type I transmembrane protein, the transmembrane protein being PD-1, (b) is a linker comprising at least one cysteine residue capable of forming a 
Schreiber et al. discloses chimeric proteins for treating cancer having a type I membrane protein extracellular domain and a type II membrane protein extracellular domain joined by a linker.  See abstract and Figures 3A and  3C.  The chimeric protein can comprise the extracellular domain of the immune inhibitory agent PD-1 paired with the immune stimulatory agent LIGHT.  See at least paragraph [0052].  The linker can be a hinge-CH2-CH3 Fc domain derived from a human IgG4 antibody.  See at least paragraph [0095].  This linker would have at least one cysteine residue capable of forming a disulfide bond as recited in instant claim 6.  Schreiber et al. discloses SEQ ID NO: 72 which appears to correspond to instant SEQ ID NO: 47 (see instant claim 13) and the use of joining linkers.  See at least paragraphs [0100-0101].  SEQ ID NOS: 73, 74, 75, and 76 appear to correspond to instant SEQ ID NOS: 49, 50, 51, and 52, respectively.  See instant claim 16.  The extracellular domain of PD-1 is disclosed as SEQ ID 
It would have been obvious at the time of the effective filing date to produce a chimeric protein having the general structure from N- to C-terminus of the extracellular domain of PD-1, a linker that is a hinge-CH2-CH3 Fc domain derived from a human IgG4 antibody such as SEQ ID NO: 72 (i.e. instant SEQ ID NO: 47), and (c) the extracellular domain of LIGHT.  This construct is suggested by Schreiber et al. and Schreiber et al. teaches the PD-1 sequence, the linker sequence, and points to the LIGHT sequence of UniProt database entry name 0433557.  The suggested construct meets the limitations of instant claims 1, 11, 12, and 13.  Schreiber et al. also suggests using joining sequences such as SEQ ID NOS: 50 and 52 bordering the hinge-CH2-CH3 Fc domain linker.  This renders obvious instant claims 15-16.  Schreiber et al. fairly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa